Citation Nr: 0808758	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  99-16 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed multiple joint 
pain, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1986 to April 1993, including verified service in Southwest 
Asia.  He also had active duty for training while in the Army 
National Guard.  

In April 2006, the Board of Veterans' Appeals (Board) 
remanded the matter of service connection for claimed 
multiple joint pains as due to an undiagnosed illness to the 
RO for additional development.  

The Board also remanded the issue of an initial compensable 
rating for the service-connected headaches to the RO for the 
issuance of a Statement of the Case, which was sent to the 
veteran in August 2007.  

As no subsequent correspondence is shown to have been 
received on behalf of the veteran on this matter, the issue 
of an initial compensable evaluation for service-connected 
headaches is not currently before the Board for the purpose 
of appellate review.  



FINDINGS OF FACT

1.  The currently demonstrated joint pain due to arthritis of 
the shoulders and knees is not shown to be due to any event 
or incident of his active service; nor may any shoulder or 
knee pain be a sign or symptom of an undiagnosed illness   

2.  The currently demonstrated bilateral hip arthralgia is 
shown as likely as not to be a sign or symptom of an 
undiagnosed illness due to his service in the Persian Gulf.  



CONCLUSIONS OF LAW

1.  The veteran's shoulder and knee disability manifested by 
joint pain and arthritis that is not due to disease or injury 
that was incurred in or aggravated by service; nor may 
arthritis be presumed to have been incurred therein; nor may 
any shoulder or knee pain be compensated as a sign or symptom 
of an undiagnosed illness that was incurred due to his 
service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.317 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
chronic disability manifested by bilateral hip arthralgia may 
be compensated as a sign or symptom of an undiagnosed illness 
that was incurred due to his service in the Persian Gulf.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided hereinbelow.  

In June and September 2005, and in August 2006, the RO sent 
the veteran a letter in which he was informed of the 
requirements needed to establish service connection, 
including due to undiagnosed illness.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The private medical evidence was subsequently added to the 
claims files.  There is no indication in the record that 
additional evidence relevant to the issue decided hereinbelow 
is available and not part of the claims files.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claim for service 
connection for joint pain in the shoulders and knees is being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant examination was 
conducted in December 2006.   

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each of the issues decided herein.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  




Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

VA shall pay benefits to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders, provided that such disability 
became manifest during active service or not later than 
December 31, 2011 and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 


Analysis

The veteran asserts that his multiple joint pains are due to 
an undiagnosed illness sustained during his active duty in 
the Persian Gulf.  

As a threshold matter, the Board notes that the military 
records reflect that the veteran served in the Southwest Asia 
Theater of Operations in support of Operation Desert Storm.  

The service medical records show that the veteran had 
complaints of back pain in March and April 1993 when low back 
pain was diagnosed.  

The veteran's March 1993 discharge examination report 
contains the a notation of acute low back pain; x-ray studies 
of the lumbosacral spine were normal.  There were no 
complaints in service of generalized joint pain.  

In August 1994, the veteran complained of having backache and 
joint pain.  

When evaluated by VA in April 1995, the veteran reported 
having soreness or aching in his arms and legs.  The 
diagnoses were those of history of aching knees and arms, no 
abnormalities on this examination; and back pain, no 
abnormality on this examination.  The X-ray studies of the 
lumbosacral spine were normal.   

Subsequent VA and private treatment records continued to note 
complaints of joint pain.  The recorded diagnoses included 
those of arthralgia, polyarthritis, myalgia, rhabdomyolysis, 
muscle/joint pains of questionable etiology, chronic 
musculoskeletal pain of unknown origin, and pain disorder 
with psychological factors.  

In response to the August 2006 remand action, a VA physician 
reviewed the claims files and examined the veteran in 
December 2006.  

The veteran complained in August 2006 of having pain in the 
shoulders, knees, and hips.  The diagnosis in August 2006 was 
polyarthralgia syndrome with pain of the knees, hips and 
shoulders, with minimal degenerative changes seen on body 
scan of the shoulders and knees but not of the hips.  

An examination of the shoulders, knees, and hips did not show 
any specific disability, and it was reported that a motor and 
sensory evaluation of the shoulders and knees had been 
normal.  

According to this examination report, the veteran's joint 
pain was most likely due to the normal aging process.  The 
examiner concluded that it was not possible to say that the 
current changes were due to service without resorting to 
unfounded speculation.  

With respect to the veteran's complaints of pain in the 
shoulders and knees, the Board notes that there were no 
complaints in service or until more than a year after 
discharge therefrom.  There is no competent evidence linking 
his current arthralgia and arthritis of the shoulders and 
knees to any event or incident of his active service.  
Significantly, the X-ray studies in August 2006 showed that 
the veteran had early osteoarthritis of the shoulders and 
knees.  Consequently, as there is a known medically supported 
diagnosis to account for the veteran's complaints of joint 
pain of the shoulders and knees, service connection as due to 
an undiagnosed illness must be denied.  

However, the x-rays of the hips in August 2006 did not show 
changes due to osteoarthritis or joint pathology.  
Consequently, the veteran's complaints of hip pain cannot 
explain by osteoarthritis or any other currently identified 
joint pathology.  

Based on this record, the Board finds that, as likely as not, 
the current hip pain is a manifestation of any undiagnosed 
illness due to service.  

Although written statements from the veteran and from his 
wife have been taken into consideration in this case, the 
Board would point out that a layperson without medical 
training is not qualified to render a medical opinion 
regarding the etiology of a disability, including disability 
of the shoulders and knees.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

By extending the benefit of the doubt to the veteran, the 
criteria for service connection for arthralgia of the hips 
are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for multiple joint pain of the shoulders 
and knees, to include as due to an undiagnosed illness, is 
denied.  

Service connection for arthralgia of the hips as due to 
undiagnosed illness is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


